Citation Nr: 0828060	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The appellant served on a period of active duty for training 
from May 2000 to December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied entitlement to the benefit 
currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The appellant served on active duty for training (ACDUTRA) 
from May 30 to December 2, 2000 with the U.S. Marine Corps 
Reserve.  He seeks service connection for Crohn's disease 
which manifested within one month of his release from 
ACDUTRA.  During his May 2007 hearing before the undersigned, 
he testified credibly that the reason he never sought 
treatment while on ACDUTRA was that he was young and needed 
to "tough it out" because he was going to school the next 
semester and did not have time to repeat the required 
training. 

A private medical record dated on December 21, 2000 indicates 
that the appellant  had a two-month history of pain in the 
anus, as well as drainage from it of pus and blood.  The 
impression was a perirectal abscess, which subsequent records 
show developed into multiple abscesses and cellulitis, which 
in turn developed into Crohn's disease. 

No VA examination has been conducted, nor a medical opinion 
sought; however, the appellant's private treating physician 
submitted a statement in December 2006 stating that the 
appellant was seen in 2000 for the beginnings of Crohn's 
disease, which first started as cellulitis.  The physician 
then concluded that "the problem probably started Oct-Nov 
2000."  This is during the appellant's ACDUTRA.
VA is required to seek a medical opinion if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current disability, establishes 
that the appellant suffered an event, injury or disease in 
service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  
38 C.F.R. § 3.159(c)(4) (2007).  

Here, the current medical evidence establishes that the 
appellant receives treatment for Crohn's disease.  While the 
appellant's service medical records do not show treatment for 
the same, his testimony and his immediate post-service 
treatment records confirm that he was experiencing pain and 
discharge during service.  The question therefore remains 
whether the evidence indicates that there may be an 
association.  Such an indication will be found when there is 
"medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation."  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this 
case, the December 2006 private opinion submitted makes such 
an indication.  Therefore, the appellant must be afforded a 
VA examination in conjunction with his claim, and an opinion 
must be sought as to the etiology of his Crohn's disease. 

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, the case is 
REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology of his currently diagnosed 
Crohn's disease.  The claims file must be 
reviewed in conjunction with the 
examination.  all testing deemed necessary 
must be conducted and the results reported 
in detail.  The examiner is asked to 
render an opinion as to whether it is at 
least as likely as not that the 
appellant's credible report of symptoms 
during service were early manifestations 
of his now diagnosed Crohn's disease.  
Attention is invited to the appellant's 
credible testimony in May 2007 and the 
December 2006 private opinion on the 
matter.  A rationale for any opinion 
offered is requested. 

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The appellant and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

